
	
		I
		112th CONGRESS
		1st Session
		H. R. 1645
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2011
			Mr. Rothman of New
			 Jersey (for himself, Mr.
			 Pierluisi, Mr. Thompson of
			 Mississippi, and Mr.
			 Gutierrez) introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources, and in addition to the Committees on
			 Energy and Commerce and
			 the Judiciary, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To construct a specialty hospital and toxins research
		  center on the island of Vieques, Puerto Rico, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Vieques Recovery and Development Act of
			 2011.
		2.FindingsThe Congress finds the following:
			(1)Vieques is an
			 island municipality of Puerto Rico, measuring approximately 21 miles long by 4
			 miles wide, and located approximately 8 miles east of the main island of Puerto
			 Rico.
			(2)Vieques is home to
			 nearly 10,000 United States citizens, about 65 percent of whom live below the
			 Federal poverty line.
			(3)The average
			 monthly unemployment rate in Vieques was 21.9 percent in 2009, 17.7 percent in
			 2010, and 15.7 percent in January 2011.
			(4)Residents of Vieques are currently served
			 by a single primary and urgent care facility, the Susana Centeno Family Health
			 Center, and residents must travel off-island to obtain many essential medical
			 services, including most types of emergency care.
			(5)The predominant
			 means of transporting passengers and goods between Vieques and the main island
			 of Puerto Rico is by ferry boat service, and over the years the efficacy of
			 this service has frequently been disrupted by launch delays and mechanical
			 problems.
			(6)The United States
			 Navy maintained a presence on the eastern and western portions of the island of
			 Vieques, Puerto Rico, for nearly 60 years and used parts of the island as a
			 training range during those years, dropping over 80 million pounds of ordnance
			 and employing virtually every type of ammunition and ordnance available to the
			 Navy since World War II.
			(7)Residents living
			 on the areas expropriated by the Federal Government for the Navy’s use were
			 required to relocate to the central portion of the island.
			(8)According to
			 records of the Federal Government and testimony of Navy personnel, the island
			 of Vieques, Puerto Rico, has high levels of heavy metals and has been exposed
			 to chemical weapons and toxic chemicals, including napalm, agent orange,
			 depleted uranium, white phosphorous, arsenic, mercury, lead, aluminum, cadmium,
			 antimony, magnesium, TNT, PCBs, RDX, barium, cyanide, solvents, and pesticides.
			 All of these weapons and chemicals have been deployed on the island of Vieques,
			 Puerto Rico, in the interest of training for the defense of our Nation.
			(9)The Navy
			 established the Vieques Naval Training Range in eastern Vieques, which
			 consisted of two facilities: (1) the Atlantic Fleet Weapons Training Facility,
			 which was used for ship-to-shore and aerial bombing exercises, and comprised a
			 Live Impact Area and a Secondary Impact Area; and (2) the Eastern Maneuver
			 Area, which was used primarily for ground-based training involving smaller
			 munitions.
			(10)The Navy also
			 established the Naval Ammunition Support Detachment in western Vieques to store
			 munitions used in its training in eastern Vieques and to dispose of obsolete or
			 damaged munitions.
			(11)In 2000, the Navy reported that it had used
			 1,862 tons of ordnance annually in training exercises on Vieques from 1983 to
			 1998.
			(12)In the National Defense Authorization Act
			 for Fiscal Year 2001, Congress directed the Navy to close its facilities in
			 western Vieques and to transfer approximately 4,000 acres of that property to
			 the Municipality of Vieques, approximately 3,100 acres to the Department of the
			 Interior, and approximately 800 acres to the Puerto Rico Conservation
			 Trust.
			(13)In the National Defense Authorization Act
			 for Fiscal Year 2002, Congress authorized the Navy to close its training
			 facilities on eastern Vieques if equivalent training facilities were made
			 available elsewhere and directed the Navy, upon closure, to transfer the nearly
			 15,000 acres of that property to the Department of the Interior.
			(14)In January 2003,
			 the Navy certified to Congress that alternative training sites had been
			 identified and confirmed that training operations would cease on Vieques by May
			 2003.
			(15)The Navy
			 continues to be responsible for administering and funding the cleanup of
			 munitions and contamination that resulted from its past activities on Vieques,
			 subject to oversight by the Environmental Protection Agency (EPA) and the
			 Puerto Rico Environmental Quality Board, an agency of the government of Puerto
			 Rico.
			(16)Following the
			 closure of the Navy’s facilities in 2003, public concerns were raised as to how
			 funding for the cleanup of Vieques would be prioritized among the hundreds of
			 other contaminated military installations in the United States for which the
			 Navy is responsible.
			(17)Factors
			 motivating these concerns included the safety risks from explosives in
			 munitions that had accumulated over decades of live-fire training, and the
			 potential human health and ecological risks from contaminants that may have
			 leached from munitions and other hazardous wastes into the environment.
			(18)In February 2005,
			 EPA listed Vieques on the National Priorities List (NPL) of the most hazardous
			 sites in the United States, elevating its priority for federally-funded
			 cleanup.
			(19)The NPL site
			 listing includes the former Vieques Naval Training Range in eastern Vieques and
			 the former Naval Ammunition Support Detachment in western Vieques, as well as
			 off-shore areas where munitions may have entered the water during past training
			 exercises.
			(20)As of August 2010, the Navy had recovered
			 and destroyed 34,642 live munitions on Vieques.
			(21)Through the end
			 of Fiscal Year 2009, the Navy had spent a total of $120.4 million to support
			 the cleanup of its former facilities on Vieques, and had estimated that an
			 additional $269.9 million would be needed from Fiscal Year 2010 into the future
			 to complete all planned cleanup actions.
			(22)The Navy has
			 estimated that remedial actions to clean up unexploded ordnance, other
			 discarded munitions, and munitions constituents will not be completed until
			 Fiscal Year 2020, and has estimated that the entire cleanup of Vieques will not
			 be completed until Fiscal Year 2045.
			(23)Although cleanup
			 efforts are underway on Vieques, island residents have continued to express
			 concern about the health impacts from long-term exposure to environmental
			 contamination as a result of decades of Navy operations on Vieques.
			(24)In 2007, after
			 exhausting their administrative remedies, over 7,000 residents of Vieques
			 brought a lawsuit against the United States under the Federal Tort Claims Act
			 (FTCA), seeking monetary compensation for damages to their health that they
			 claimed were caused by exposure to contamination resulting from past Navy
			 operations.
			(25)The residents of
			 Vieques have based their tort claims on EPA-documented past violations by the
			 Navy of Clean Water Act discharge permit requirements and other environmental
			 statutes; findings by independent researchers who have attributed elevated
			 levels of contaminants on Vieques to decades of Navy operations; insufficient
			 notification by the Navy of the release of these contaminants into the
			 environment; and higher rates of occurrence of certain diseases among residents
			 of Vieques, including cancer, cirrhosis, hypertension, and diabetes, as
			 reported by numerous researchers.
			(26)The residents of
			 Vieques originally filed their claims in the United States District Court for
			 the District of Columbia, which subsequently transferred those claims to the
			 United States District Court for the District of Puerto Rico.
			(27)In July 2009, the
			 United States filed a motion to dismiss the claims based on a lack of subject
			 matter jurisdiction under the Federal Tort Claims Act (FTCA), asserting that
			 the Navy’s training activities on Vieques fell within the Act’s
			 discretionary function exception, which is generally intended to
			 prevent the United States from being held liable for the performance of actions
			 involved in carrying out the role of the Federal Government and which immunizes
			 the United States for acts or omissions of its employees that involve policy
			 decisions, even when such decisions cause harm to United States
			 Citizens.
			(28)In March 2010, a district court judge in
			 the United States District Court for the District of Puerto Rico, in a brief
			 sympathetic to the people of Vieques, nonetheless granted the United States’
			 motion to dismiss based on lack of subject matter jurisdiction, without ruling
			 on the merits of plaintiffs’ substantive claims.
			(29)Plaintiffs have
			 appealed that decision to the United States Court of Appeals for the First
			 Circuit, and such appeal is currently pending.
			(30)In a report
			 published in November 2009, the Puerto Rico Cancer Registry, then a part of the
			 Puerto Rico Department of Health, found elevated levels of various cancers
			 among residents of Vieques relative to cancer levels in mainland Puerto
			 Rico.
			(31)Numerous other
			 non-Federal studies of Vieques in the last 2 decades have found elevated levels
			 of contaminants in the hair samples of Vieques residents, as well as in the
			 island’s soil, food supply, and water.
			(32)A 1999 study
			 conducted by Dr. Colon de Jorge reported that 34 percent of the residents of
			 the island of Vieques, Puerto Rico, have toxic levels of mercury in their blood
			 stream, 55 percent are contaminated with lead, 69 percent are contaminated with
			 arsenic, 69 percent are contaminated with cadmium, 90 percent are contaminated
			 with aluminum, and 93 percent are contaminated with antimony.
			(33)A February 2001
			 analysis by Carmen Ortiz Roque, MD., M.P.H., M.S. reported that the residents
			 of the island of Vieques, Puerto Rico, when compared to the inhabitants of the
			 main island of Puerto Rico, are suffering with 30 percent higher rates of
			 cancer, 381 percent higher rates of hypertension, 95 percent higher rates of
			 cirrhosis of the liver, and 41 percent higher rates of diabetes.
			(34)Such analysis
			 also reported that the infant mortality rate on the island of Vieques, Puerto
			 Rico, when compared to infants born on the main island of Puerto Rico, is 25
			 percent higher.
			(35)The Agency for
			 Toxic Substances and Disease Registry (ATSDR) conducted a series of Public
			 Health Assessments on Vieques from 2001 through 2003, examining the potential
			 for human exposure to contaminants through the air, soil, drinking water
			 supplies and groundwater, and consumption of fish and shellfish, and issued a
			 finding of No Apparent Public Health Hazard for each of these
			 pathways.
			(36)The ATSDR’s
			 analytic methods and findings with respect to Vieques have been subject to
			 criticism.
			(37)Critics of
			 ATSDR’s methods and findings include Dr. John P. Wargo, the Chair of the Yale
			 College Environmental Studies Program and an expert in assessing human exposure
			 to hazardous substances.
			(38)Dr. Wargo, in his
			 2009 book entitled Green Intelligence: Creating Environments That
			 Protect Human Health, expressed the view that the Federal Government
			 has yet to conduct a scientifically defensible study with
			 respect to environmental contamination on Vieques and its possible health
			 effects on the island’s residents.
			(39)Various
			 non-Federal researchers who have studied Vieques in recent years have concluded
			 that environmental contamination levels are higher than the ATSDR has reported,
			 that the potential health hazards are therefore likely to be greater overall
			 than the ATSDR has found, and that there is a more definitive link between the
			 Navy’s past activities and the various health problems that have been cited by
			 the island’s residents.
			(40)In March 2009,
			 the House Committee on Science and Technology’s Subcommittee on Investigations
			 and Oversight held a hearing in which members of the Subcommittee questioned
			 the ATSDR’s findings about Vieques, raising questions about the manner in which
			 ATSDR conducted its Public Health Assessments and the accuracy of the
			 conclusions reached by the agency.
			(41)In the summer of
			 2009, ATSDR indicated that it would re-examine its prior findings in order to
			 determine whether the available evidence revealed a greater risk of human
			 exposure to contamination than previously understood.
			(42)In a November
			 2009 progress report, ATSDR announced that it expected to change some of
			 its earlier conclusions regarding the safety of environmental exposures on
			 Vieques.
			(43)ATSDR further
			 announced in its November 2009 progress report that it expected: to recommend
			 biomonitoring to determine whether persons living on Vieques have been exposed
			 to harmful chemicals, and, if so, at what levels those chemicals may be in
			 their bodies; to work with health officials from Puerto Rico to conduct more
			 in-depth evaluation of health outcomes; to work with community members and
			 health officials from Puerto Rico to issue science-based, precautionary
			 recommendations to protect public health; and to work with partners in Puerto
			 Rico’s health care community to encourage improved access to health care for
			 residents of Vieques.
			(44)In a February 2008 letter to the Governor
			 of Puerto Rico, then-presidential candidate Barack Obama stated that his
			 Administration would closely monitor the health of the people of Vieques
			 and promote appropriate remedies to health conditions caused by military
			 activities conducted by the U.S. Navy on Vieques and work to
			 evaluate and expand the existing land use plan for the former U.S. Navy lands
			 to prioritize improving the lives of the Island’s residents and the sustainable
			 economic development of the people of Vieques.
			(45)The March 2011 Report by the President’s
			 Task Force on Puerto Rico’s Status stated that better health care
			 facilities are an urgent need for the people of Vieques, recommended
			 that HHS should work closely with the governments of Puerto Rico and
			 Vieques to improve the quality of health care for the residents of
			 Vieques, and concluded that a needs assessment should be
			 completed to identify the most effective and efficient way to ensure that the
			 people of Vieques receive the care, including expertise in environmental
			 medicine, that they need.
			(46)The March 2011 Report by the President’s
			 Task Force on Puerto Rico’s Status further stated that there is much
			 that the Federal Government can do to improve the quality of life for the
			 people of Vieques.
			3.Construction of a
			 specialty hospital and toxins research center
			(a)In
			 generalThe President, in
			 consultation with the Puerto Rico College of Physicians and Surgeons of the
			 University of Puerto Rico, Surgeon General of the Navy, Director of the
			 National Institutes of Health, Director of the Centers for Disease Control and
			 Prevention, Administrator of the Environmental Protection Agency, and other
			 appropriate agencies (as determined by the President), shall acquire or convert
			 real property located within the Municipality of Vieques for the purpose of
			 constructing a specialty hospital and toxins research center that—
				(1)with respect to
			 the specialty hospital, provides treatment for the sick and injured, including
			 treatment of illnesses and diseases that are prevalent in the Municipality of
			 Vieques, such as cancer, hypertension, and heavy metals poisoning; and
				(2)with respect to
			 the toxins research center—
					(A)studies the
			 existence and prevalence of toxins in the Municipality of Vieques and the
			 impact of such toxins on plant, animal, and human life;
					(B)provides specific recommendations to the
			 local government and residents of the Municipality of Vieques regarding the
			 prevention of exposure to harmful levels of toxins in air, water, and food
			 supplies; and
					(C)coordinates
			 research activities and shares findings on an ongoing basis with medical
			 personnel at the hospital constructed pursuant to this subsection.
					(b)OperationsThe
			 President, or his designee, shall operate and maintain the quality of the
			 hospital and research center described in subsection (a) on a continuing basis.
			 In operating such hospital and research center, the President, or his designee,
			 shall consider the needs of the residents of the Municipality of Vieques,
			 taking into account the chemical weapons, toxic chemicals, and heavy metals
			 used by the Department of the Navy on the island of Vieques and the potential
			 health impacts associated with use of such weapons, chemicals, and
			 metals.
			(c)PartnershipsThe
			 President, or his designee, shall encourage partnerships with research
			 universities for the purpose of building interest in researching—
				(1)the many health
			 problems experienced by the residents of the Municipality of Vieques;
			 and
				(2)the long-term effect that the use of the
			 weapons, chemicals, and heavy metals described in subsection (b) may have on
			 such residents.
				(d)Authorization of
			 appropriations
				(1)In
			 generalSubject to paragraph (2), there are authorized to be
			 appropriated such sums as may be necessary to carry out the provisions of this
			 section.
				(2)Limitation of
			 appropriationsThe President may not carry out the provisions of
			 this section or section 4 until the administrative claims filed on May 18,
			 2009, by the Mayor of the Municipality of Vieques for money damages against the
			 Department of the Navy have been settled or compromised pursuant to section
			 2672 of title 28, United States Code.
				4.Development and
			 implementation of a comprehensive federal interagency plan for the Municipality
			 of Vieques
			(a)Federal
			 interagency plan
				(1)In
			 generalNot later than 1 year
			 after the date of the enactment of this Act, the President shall develop a
			 comprehensive Federal interagency plan to ensure that the residents of the
			 Municipality of Vieques benefit from improved access to Federal programs,
			 Federal discretionary funding sources, and Federal agency technical assistance.
				(2)Plan
			 contentsThe Federal interagency plan described in paragraph (1)
			 shall include—
					(A)a timeline, if
			 appropriate, for the implementation of any specific recommendations, with
			 respect to the island of Vieques, provided by the President’s Task Force on
			 Puerto Rico’s Status;
					(B)additional
			 specific recommendations and instructions to Federal agencies to utilize
			 resources within their existing authority to assist the people of the
			 Municipality of Vieques in more expeditiously achieving their own economic
			 development, education, environmental, infrastructure, health care, and
			 community goals, including a specific plan under which the Federal Government
			 shall convey to the Municipality all lands that are administered by the
			 Secretary of the Interior as of the date of the enactment of this Act and are
			 determined by the Administrator of the Environmental Protection Agency to be
			 appropriate to be placed under control of the Municipality; and
					(C)a requirement for the development of and
			 entering into memoranda of understandings between the Municipality and
			 individual Federal agencies for the purpose of specifically defining duties and
			 responsibilities with regard to the implementation of such plan.
					(b)Appointment of
			 ombudsman
				(1)In
			 generalThe President shall
			 appoint a Federal ombudsman for the Municipality of Vieques who shall monitor
			 the development and implementation of the Federal interagency plan described in
			 subsection (a).
				(2)ReportNot later than 2 years after the date of
			 the completion of the Federal interagency plan described in subsection (a), the
			 Federal ombudsman shall submit to Congress a report that includes—
					(A)a status update on
			 the implementation of such plan; and
					(B)recommendations
			 for optimizing the impact of such plan.
					5.Settlement of
			 claims against the United States for certain residents of the island of
			 Vieques, Puerto Rico
			(a)In
			 generalAn individual shall
			 be awarded $10,000 for a claim made under this section if such
			 individual—
				(1)can demonstrate that he or she was a
			 resident on the island of Vieques, Puerto Rico, during or after the Department
			 of the Navy’s usage of chemical weapons, toxic chemicals, and heavy metals for
			 military training operations on the island; and
				(2)filed a claim on or before the date of the
			 enactment of this Act against the United States Government for personal injury,
			 including illness or death arising from such usage of such weapons, chemicals,
			 and metals.
				(b)Additional award
			 amounts related to specified diseasesAny individual who—
				(1)meets the requirements under subsection
			 (a); and
				(2)submits written medical documentation that
			 he or she contracted a specified disease during or after the Department of the
			 Navy’s usage of chemical weapons, toxic chemicals, and heavy metals for
			 military training operations on the island of Vieques, Puerto Rico,
				shall, in
			 addition to the amount awarded under subsection (a), be awarded $50,000 (in the
			 case of an individual who is diagnosed with 1 such disease), $80,000 (in the
			 case of an individual who is diagnosed with 2 such diseases), or $110,000 (in
			 the case of an individual who is diagnosed with 3 or more such
			 diseases).(c)Appointment of
			 special masterThe President
			 shall appoint a special master to resolve expeditiously any disputes between
			 the Attorney General and an individual with respect to the determination of an
			 award under this section.
			(d)GuidanceThe Attorney General may use as guidance
			 the Radiation Exposure Compensation Act (Public Law 101–426) and any regulation
			 prescribed to interpret, implement, or administer such Act—
				(1)in determining
			 whether a claim filed under this section meets the requirements of this
			 section;
				(2)to establish
			 procedures whereby individuals may submit claims for payments under this
			 section; and
				(3)for any other reason that the Attorney
			 General determines that such guidance is necessary, except that the provisions
			 of chapter 171 of title 28, United States Code (relating to settlements and
			 compromises of claims), shall apply to claims cognizable under this section.
				(e)Source of
			 awardA payment of an award
			 made to an individual under this section shall be payable out of any moneys
			 authorized for appropriation under section 1304 of title 31, United States
			 Code, as if a settlement had been entered into between claimants and the
			 Government.
			(f)ReleaseThe
			 acceptance by an individual of a payment of an award under this section
			 shall—
				(1)be final and
			 conclusive on the individual;
				(2)be deemed to be in
			 full settlement of the claim described in subsection (a)(2); and
				(3)constitute a
			 complete release by the individual of such claim against the United States and
			 against any employee of the United States acting in the course of his
			 employment who is involved in the matter giving rise to the claim.
				(g)Specified
			 disease definedIn this
			 section, the term specified disease means any disease that is life
			 threatening, chronic, or is related to heavy metals toxicity.
			
